Citation Nr: 0825548	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic back disorder, with accompanying hypesthesia of the 
lateral legs.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney stones.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic prostate disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of partial removal of the colon.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by dizziness and blackouts.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to 
September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2006.  A copy of the 
transcript of that hearing is of record.  In September 2006, 
the case was remanded for compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act (VCAA) notice.  The claims are now before the 
Board once again.  


FINDINGS OF FACT

1.  It was determined that new and material evidence had not 
been submitted to reopen the previously denied claim of 
entitlement to service connection for a chronic back 
disorder, with accompanying hypesthesia of the lateral legs, 
in an April 1997 Board decision.  

2.  The evidence received since the April 1997 Board decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a chronic back disorder, with 
accompanying hypesthesia of the lateral legs, or raise a 
reasonable possibility of substantiating the claim.  

3.  Service connection for diabetes mellitus was denied in an 
April 1997 Board decision.  

4.  The evidence received since the April 1997 Board decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, or raise a 
reasonable possibility of substantiating the claim.  

5.  Service connection for kidney stones was denied in an 
April 1997 Board decision.  

6.  The evidence received since the April 1997 Board decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for kidney stones, or raise a reasonable 
possibility of substantiating the claim.  

7.  Service connection for a prostate disorder was denied in 
an April 1997 Board decision.  

8.  The evidence received since the April 1997 Board decision 
is cumulative and redundant of evidence of record at the time 
of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a prostate disorder, or raise a 
reasonable possibility of substantiating the claim.  

9.  Service connection for residuals of partial removal of 
the colon was denied in an April 1997 Board decision.  

10.  The evidence received since the April 1997 Board 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of partial removal of the 
colon, or raise a reasonable possibility of substantiating 
the claim.  

11. Service connection for disability manifested by dizziness 
and blackouts was denied in an April 1997 Board decision.  

12.  The evidence received since the April 1997 Board 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a disability manifested by dizziness 
and blackouts, or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1997 Board decision declining to reopen the 
veteran's claim for service connection for a chronic back 
disorder, with accompanying hypesthesia of the lateral legs, 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).  

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
chronic back disorder, with accompanying hypesthesia of the 
lateral legs are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

3.  The April 1997 Board decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

4.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
diabetes mellitus are not met.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

5.  The April 1997 Board decision denying service connection 
for kidney stones is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

6.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
kidney stones are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

7.  The April 1997 Board decision denying service connection 
for a prostate disorder is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

8.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
prostate disorder are not met.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

9.  The April 1997 Board decision denying service connection 
for residuals of partial removal of the colon is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).  

10.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
residuals of a partial removal of the colon are not met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

11.  The April 1997 Board decision denying service connection 
for a disability manifested by dizziness and blackouts is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).  

12.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
disability manifested by dizziness and blackouts are not met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in April 2002 and November 
2007, when considered cumulatively, specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish new and material evidence, entitlement 
to service connection on a direct and presumptive basis, and 
of the division of responsibility between the veteran and the 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the November 2007 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
November 2007.  

The VA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  In 
this case, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The information and evidence associated with the 
claims file consist of the veteran's service treatment 
records, VA medical treatment records, private post-service 
medical treatment records, VA examinations, and statements 
and testimony from the veteran and his representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.


Petitions to Reopen 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, 
calculi of the kidney, diabetes mellitus, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The record indicates that the veteran's claims for service 
connection for each of the conditions on appeal have 
previously been denied in a Board decision dated in April 
1997.

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002 & Supp. 2007).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Chronic back disorder, with accompanying hypesthesia of the 
lateral legs

The veteran contends that his current back disorder, with 
accompanying hypesthesia of the lateral legs, is of service 
origin.  He recalls that he injured his back while on an 
aircraft carrier during service.  

Service connection for this condition was initially denied by 
the RO in two rating decisions in the mid 1970s.  
Subsequently, the Board also denied this claim in a February 
1978 denial.  At that time, the Board noted in the decision 
that there was no doubt that the veteran fell off the flight 
deck of an aircraft carrier and suffered injuries as he 
contended.  However, the Board denied the claim noting that 
no chronic back disorder was noted during service, to include 
at time of separation examination.  It was pointed out that 
that certain very minimal arthritic lipping of the 
lumbosacral spine noted on X-ray in 1976 was felt to be 
unrelated to the inservice fall more than 20 years earlier, 
in particular, given various intervening injuries such as an 
automobile accident subsequent to service.  The evidence of 
record at the time of the Board's 1978 denial included the 
veteran's service treatment records, post service VA and 
private medical records, and the veteran's testimony at a 
personal hearing.  None of the medical evidence established 
that the veteran's low back disability was related to the 
inservice injury.  

The veteran has made numerous attempts since the Board's 1978 
determination to reopen the claim of service connection for a 
back disorder.  The most recent final denial of his claim to 
reopen was made in an April 1997 Board decision.  The 
evidence of record also included private and VA outpatient 
medical evidence dated up to the date of the Board decision.  

The veteran's current claim to reopen was received in March 
2002.  The medical evidence added to the record since the 
April 1997 denial includes outpatient treatment records from 
the VAMC dated through 2008; this evidence is cumulative in 
that it shows ongoing treatment for the previously diagnosed 
low back disorder, with accompanying hypesthesia of the 
lateral legs (which was also first noted in the mid 1970s).  
While this evidence pertains to a necessary element for 
service connection, namely a current disability, that element 
was previously established.  The evidence does not relate to 
a previously unestablished element needed to substantiate the 
claim, that is, evidence establishing that the veteran's back 
disorder, with accompanying hypesthesia of the lateral legs, 
is of service origin.  Thus, the newly associated evidence is 
not material as it is not sufficient too raise a reasonable 
possibility of substantiating the claim.  

Even though the veteran has submitted additional statements 
and testimony (in 2006) to the record since the 1997 Board 
denial, they are duplicative of previous arguments that he 
had presented at earlier hearings in May 1993, March 1994, 
and April 1996, and are also insufficient to establish a 
reasonable possibility of substantiating the claim.  While 
the veteran is competent to describe his symptoms and state 
when they began, as a lay person he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  Therefore, his statements regarding the etiology 
of his back disorder, with accompanying hypesthesia of the 
lateral legs, are neither new, nor material.  See Espiritu, 2 
Vet. App. at 494; Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, reopening of the claim is not in order.

Diabetes mellitus

The veteran contends that he has diabetes mellitus of service 
origin.  He argues that this condition was misdiagnosed as 
epileptic seizures during service.  

Service connection for diabetes mellitus was denied by the RO 
in a June 1994 rating decision.  That decision was confirmed 
and continued in August 1995.  The Board denied service 
connection for this condition in April 1997 based on the 
absence of any medical evidence showing a nexus between the 
veteran's diabetes mellitus and military service.  The 
evidence of record at that time included the veteran's 
service treatment records, postservice medical records, 
private and VA, to include VA hospitalization reports and 
evaluations, and the transcript of a personal hearing from 
March 1994.  This evidence reflected that the service 
treatment records, including service discharge examination, 
were negative for history, complaints, or abnormal finding 
indicating of this disorder.  Specifically, it was noted that 
glucose tolerance tests in 1950 were within normal limits.  
Records show that many years after service discharge, the 
veteran was noted to have non-insulin dependent diabetes 
mellitus (e.g., see VA hospitalization report from April 
1995).  

The veteran's claim to reopen was received in March 2002.  
The medical evidence added to the record since the April 1997 
denial includes outpatient treatment records from the VAMC; 
this evidence is cumulative in that it shows ongoing 
treatment for the previously diagnosed diabetes mellitus.  
While this evidence pertains to a necessary element for 
service connection, namely a current disability, that element 
was previously established.  The evidence does not relate to 
a previously unestablished element needed to substantiate the 
claim, that is, evidence establishing that the veteran's 
diabetes mellitus is related to his active duty service.  
Thus, the newly associated evidence is not material as it is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  

Even though additional veteran's statements and testimony (at 
a hearing in 2006) have been added to the record subsequent 
to the April 1997 decision, they are duplicative of previous 
arguments and are also insufficient to establish a reasonable 
possibility of substantiating the claim.  While the veteran 
is competent to describe his symptoms and state when they 
began, as a lay person he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Therefore, his statements regarding the etiology of diabetes 
mellitus are neither new nor material.  See Espiritu, Moray, 
supra.  Accordingly, reopening of the claim is not in order.

Kidney stones and a prostate disorder

It is the veteran's contention that current calculi of the 
kidney and a prostate disorder are of service origin.  
Service connection for these conditions was denied by the RO 
in an August 1995 rating decision, and the Board denied the 
claims in April 1997.  The 1997 denials were based on the 
absence of any medical evidence showing a nexus between the 
veteran's active duty service and his post service diagnoses 
of a kidney stone (right renal calculi) and benign prostatic 
hypertrophy, for which the veteran had undergone prostate 
resection.  The evidence of record at that time included the 
veteran's service treatment records, post service medical 
records, private and VA, and VA hospitalization and 
examination reports.  Also, the hearing the transcript of 
held in 1994 was of record.  This evidence showed that the 
veteran was initially diagnosed with these conditions many 
years after service, and that they were unrelated to active 
duty service.  

Specifically, review of the service treatment records 
reflects that the veteran received treatment for various 
genitourinary (GI) problems during service to include 
gonorrhea and urethritis.  However, at time of separation 
examination in September 1953, his GI system was within 
normal limits.  While during post service hospitalization at 
a VA facility in December 1955 and January 1956, urinalysis 
yielded an acidic reaction with a faint trace of albumin, a 
subsequent intravenous pyelogram was within normal limits.  
Moreover, on VA examination in 1976, the veteran's GI system 
was within normal limits.  Subsequently, the veteran was 
found to have right renal calculi and a prostate condition.  

The veteran's current claim to reopen these claims was 
received in March 2002.  The medical evidence added to the 
record since the April 1997 denial includes outpatient 
treatment records from the VAMC; this evidence is cumulative 
in that it show ongoing treatment for the previously 
diagnosed right renal calculi (kidney stones) and residuals 
of prostate resection in 1992.  While this evidence pertains 
to a necessary element for service connection, namely current 
disabilities, that element was previously established.  The 
evidence does not relate to a previously unestablished 
element needed to substantiate the claim, that is, evidence 
establishing that the veteran's right renal calculi (kidney 
stones) or a prostate condition are related to active duty.  
Thus, the newly associated evidence is not material as it is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  

As noted above, even though additional veteran's statements 
and testimony (in 2006) have been added to the record 
subsequent to the April 1997 decision, they are duplicative 
of previous arguments and are also insufficient to establish 
a reasonable possibility of substantiating the claim.  While 
the veteran is competent to describe his symptoms and state 
when they began, as a lay person he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  Therefore, his statements regarding the etiology 
of kidney stones and a prostate disorder are neither new nor 
material.  See Espiritu, Moray, supra.  Accordingly, 
reopening of the claim is not in order.


Residuals of partial removal of colon

It is the veteran's contention that residuals of partial 
removal of the colon were incurred during service.  

Service connection for this condition was also denied by the 
RO in an August 1995 rating decision, and the Board denied 
the claim in April 1997.  

Service connection for this condition was denied by the RO in 
an August 1995 rating decision, and the Board denied the 
claim in April 1997.  The 1997 denial was based on the 
absence of any medical evidence showing a nexus between the 
veteran's post service partial removal of the colon in the 
early 1990s and his active duty service.  The evidence of 
record at that time included the veteran's service treatment 
records, post service medical records, private and VA, and VA 
hospitalization and examination reports.  Also, the 
transcript of a hearing held in 1994 was of record.  This 
evidence showed that the veteran was initially diagnosed with 
these conditions many years after service, and that they were 
unrelated to active duty service.  

Specifically, review of the service treatment records 
reflects that they are negative for complaints of, report of, 
or diagnosis of a colon condition, to include at time of 
service discharge.  Post service records benign polyps of the 
colon were initially noted in the early 1992 with subsequent 
surgery at that time.  This is many years after service 
discharge, and no medical evidence links such to active duty 
service.  

The veteran's current claim to reopen the claim was received 
in March 2002.  The medical evidence added to the record 
since the April 1997 denial includes outpatient treatment 
records from the VAMC; this evidence is cumulative in that it 
show ongoing treatment for the previously diagnosed colon 
condition, mainly by history.  While this evidence pertains 
to a necessary element for service connection, namely current 
disabilities, that element was previously established.  The 
evidence does not relate to a previously unestablished 
element needed to substantiate the claim, that is, evidence 
establishing that the veteran's residuals of partial removal 
of the colon, are related to active duty.  Thus, the newly 
associated evidence is not material as it is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.  

As before, even though additional veteran's statements and 
testimony have been added to the record subsequent to the 
April 1997 decision, they are duplicative of previous 
arguments and are also insufficient to establish a reasonable 
possibility of substantiating the claim.  While the veteran 
is competent to describe his symptoms and state when they 
began, as a lay person he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Therefore, his statements regarding the etiology of a colon 
condition, are neither new, nor material.  See Espiritu, 
Moray, supra.  Accordingly, reopening of the claim is not in 
order.

Disability manifested by dizziness and blackouts

The veteran argues that he now suffers from a disability that 
was manifested by inservice dizziness and blackouts.  

The 1997 denial was based on the absence of any medical 
evidence showing that a chronic condition existed as a result 
of inservice complaints of and treatment for dizziness and 
blackouts.  The evidence of record at that time included the 
veteran's service treatment records, post service medical 
records, private and VA, and VA hospitalization and 
examination reports.  Also, the transcript of a hearing held 
in 1994 was of record.  This evidence showed that while the 
veteran both complained of and received treatment for such, 
service separation exam in September 1953, was negative for 
associated diagnosis.  It was noted during service that such 
episodes appeared to be due to acute anxiety attacks.  
Moreover, no post service chronic condition had been 
diagnosed.  It was specifically noted that neurological 
evaluation in 1976 showed no evidence of vertical syncope, 
convulsions, or motor or sensory disturbances of any kind.  
At the time of the 1997 Board denial, it had yet to be 
demonstrated that the veteran suffered from a chronic 
disorder characterized by dizziness and blackouts.  

The veteran's current claim to reopen the claim was received 
in March 2002.  The medical evidence added to the record 
since the April 1997 denial includes outpatient treatment 
records from the VAMC; this evidence is cumulative in that no 
chronic disorder manifested by dizziness or blackouts has 
been diagnosed.  

To establish service connection, the law requires that there 
be evidence of a current disability.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In this case, there continues to be 
medical documentation of a chronic disorder manifested by 
dizziness and blackouts.  Although the veteran, in his 
February 2006 testimony, stated that he believed that these 
episodes indicated diabetes, it is noted that it has already 
been determined that the veteran's post service diabetes 
mellitus is unrelated to service.  In the absence of any 
competent, credible evidence of a current disability that is 
related to an injury or disease in service, it cannot be said 
that new and material evidence has been received to reopen 
the previously denied claim of service connection.

Additional veteran's statements and testimony that were added 
to the record subsequent to the April 1997 decision, are 
duplicative of previous arguments and are also insufficient 
to establish a reasonable possibility of substantiating the 
claim.  While the veteran is competent to describe his 
symptoms and state when they began, as a lay person he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the etiology of a disorder manifested by dizziness 
and blackouts, are neither new, nor material.  See Espiritu, 
Moray, supra.  Accordingly, reopening of the claim is not in 
order.




ORDER

As new and material evidence to reopen the claim of service 
connection for a chronic back disorder, with accompanying 
hypesthesia of the lateral legs, has not been received, the 
appeal as to this matter is denied.  

As new and material evidence to reopen the claim of service 
connection for diabetes mellitus has not been received, the 
appeal as to this matter is denied.  

As new and material evidence to reopen the claim of service 
connection for kidney stones has not been received, the 
appeal as to this matter is denied.  

As new and material evidence to reopen the claim of service 
connection for  a prostate disorder has not been received, 
the appeal as to this matter is denied.  

As new and material evidence to reopen the claim of service 
connection for residuals of partial removal of the colon has 
not been received, the appeal as to this matter is denied.  

As new and material evidence to reopen the claim of service 
connection for a disability manifested by dizziness and 
blackouts has not been received, the appeal as to this matter 
is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


